UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6423



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARION BROOKS PERSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-96-140-F, CA-01-445-5-F)


Submitted:   May 15, 2003                   Decided:   May 28, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marion Brooks Person, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Marion Brooks Person seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000)    and   denying   reconsideration    of   that    order.      We   have

independently reviewed the record and conclude that Person has not

made a substantial showing of the denial of a constitutional right

as to either order.       See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.       See 28 U.S.C. § 2253(c) (2000).          Further, we

deny Person’s motion for appointment of counsel and dispense with

oral   argument    because   the   facts    and   legal    contentions      are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED




                                     2